DETAILED ACTION
1.          Claims 1, 2, 5-9, 12-16, and 19-23 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 10/14/2021, the Office acknowledges the current status of the claims: claims 1, 8, and 15 have been amended, claims 3, 4, 10, 11, 17, and 18 have been canceled, claims 21-23 have been added, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 10/14/2021, the objection to the specification has been withdrawn.

Response to Arguments
4.          Applicant's arguments filed 10/14/2021 with respect to United States Patent Application Publication 2017/0324454 A1 to Merkel et al. and United States Patent Application Publication 2016/0233951 A1 to Tsuji have been fully considered but they are not persuasive. 
     a) Applicant argues “Tsuji, taken alone or in combination with Merkel, fails to disclose or suggest using autodetect and therefore amended claim 1 is allowable” (see Remarks, page 7). Examiner respectfully disagrees. “Autodetect”, as it is simply defined, is operable to determine which frames are destined to which targets. In Tsuji, “autodetect” is performed in at least [0087-0090], [0104-0108], and [0114-0118] – corresponds to switching between CPRI-connected radio heads and baseband cards based on a traffic flow based on a threshold and an address. With respect to 
Examiner respectfully maintains the rejections. 

Claim Rejections - 35 USC § 103
5.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.         Claims 1, 2, 5-9, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0324454 A1 to Merkel et al. (hereinafter “Merkel”) in view of United States Patent Application Publication 2016/0233951 A1 to Tsuji (hereinafter “Tsuji”).
            Regarding Claim 1, Merkel discloses a base station (Merkel: [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) comprising: 
     a baseband card (Merkel: Figure 4 with [0037] – corresponds to a channel card.);
     a radio head (Merkel: Figure 4 with [0037] – corresponds to radio heads.), the radio head coupled to the baseband card by way of an interface (Merkel: Figure 4 with [0037] – “The remote radio head 2 can be connected via a fiber optic baseband cable with DC power to a channel card of the baseband apparatus 1.”); and
     wherein the radio head includes a Common Public Radio Interface (CPRI) port (Merkel: Figure 3 with [0034] – corresponds to a CPRI interface to the radio head.) enabling switchable passthrough use of the base station as a remote radio head, thereby providing dual base station and remote radio head functionality (Intended result. However, Merkel discloses the base station has remote radio head functionality in [0034-0037].);
     wherein the CPRI interface is capable of being coupled to a remote baseband unit (Examiner notes that The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). The CPRI is recited as “capable of being coupled to” is not a positive recitation of the claim limitation. However, Merkel discloses that the CPRI is operatively connected to a remote baseband unit in at least [0034].), but does not expressly disclose wherein autodetect is used to determine which frames are from the baseband card and which frames are from a baseband unit connected by way of the CPRI interface, and wherein different frames are sent to different targets.
             However, Tsuji discloses autodetect is used to determine which frames are from the baseband card and which frames are from a baseband unit connected by way of the CPRI interface, and wherein different frames are sent to different targets (Tsuji: [0087-0091], [0104-0108] and [0114-0118] – corresponds to switching between CPRI-connected radio heads and baseband cards based on a traffic flow. With respect to determining switching frames between baseband cards and baseband unit, 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the base station of Merkel in view of the traffic switching of Tsuji to determine which frames are from the baseband card and which frames are from a baseband unit connected by way of the CPRI interface, and wherein different frames are sent to different targets for the reasons of securing capacity when traffic in a coverage is enlarged (Tsuji: [0006-0007]).
             Regarding Claim 2, the combination of Merkel and Tsuji discloses the base station of claim 1, wherein Merkel further discloses the base station is a multi-Radio Access Technology (RAT) base station (Merkel: [0037] – implicit to the use of remote radio heads for multi-mode operations and multi-carrier capability.).
           Regarding Claim 5, the combination of Merkel and Tsuji discloses the base station of claim 1, wherein Merkel further discloses the base station includes local baseband capability and runs a multi-RAT architecture (Merkel: [0037] – implicit to the use of remote radio heads for multi-mode operations and multi-carrier capability.).
            Regarding Claim 6, the combination of Merkel and Tsuji discloses the base station of claim 1, wherein Merkel further discloses the base station performs as a pure remote radio head and does not provide base station functionality (Merkel: Figure 3 with [0032] – remote radio head performs the functionality within the base station, but not as a base station. Examiner notes the entirety of a “base station functionality” is undefined and considered a negative limitation not required to be disclosed by the prior art.).
Regarding Claim 7, the combination of Merkel and Tsuji discloses the base station of claim 2, wherein Merkel further discloses the base station can provide at least one of remote radio head functionality and base station functionality for each RAT (Merkel: Figure 3 with [0032] – remote radio head performs the functionality within the base station, contributing to both functionalities.).

            Claims 8, 9, and 12-14, directed to a method embodiment of claims 1, 2, and 5-7, respectively, and are therefore rejected upon the same grounds as claims 1, 2, and 5-7. Please see above rejections of claims 1, 2, and 5-7.

            Claims 17 and 18, dependent upon claim 15 rejected below, recites similar features as claim 1 rejected above and are therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.

7.       Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel.
            Regarding Claim 15, Merkel discloses…providing base station (Merkel: [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) and Remote Radio Head (RRH) functionality in a base station (Merkel: Figure 4 with [0037] – corresponds to remote radio heads.) [and] caus[ing] a base station to perform steps comprising:
     switching, under the control of a processor, between use of a baseband card and use of an external baseband unit for controlling the radio head (Merkel the external baseband unit used via a Common Public Radio Interface (CPRI) port (Merkel: Figure 3 with [0034] – corresponds to a CPRI interface to the radio head.), thereby providing dual base station and remote radio head functionality (Interpreted to correspond to an intended result.),
     wherein the base station includes a baseband card (Merkel: Figure 4 with [0037] – corresponds to a channel card.) and a radio head (Merkel: Figure 4 with [0037] – corresponds to radio heads.).
            Although Merkel discloses and illustrates the apparatus (Merkel: Figures 3 and 4 with [0032-0037]), Merkel does not explicitly disclose a non-transitory computer-readable medium.
            Since a computer-readable medium is a well-established form of storing computer-implemented instructions, it would have been obvious to one having ordinary skill in the art before the effective filing date to apply the method steps (for example, in claim 15) switching, under the control of a processor, between use of a baseband card and use of an external baseband unit for controlling the radio head disclosed by Merkel for the purpose of reducing cost and hardware complexity issues.
            Claims 16, 19, and 20, dependent upon claim 15, recite similar features as claims 2, 5, and 6, respectively, and are therefore rejected upon the same grounds as claims 2, 5, and 6. Please see above rejections of claims 2, 5, and 6.

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel and Tsuji, and further in view of United States Patent Application Publication 2018/0242167 A1 to Bottari et al. (hereinafter “Bottari”).
           Regarding Claims 21 and 22, the combination of Merkel and Tsuji discloses the base station of claim 1 and the method of claim 8, respectively, but does not expressly disclose autodetect comprises determining whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection.
            However, Bottari discloses determining whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection (Bottari: [0081] – CPRI interfaces and Ethernet connections include implementations with SFP optical transceivers.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Bottari to determine whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection for the reasons of augmenting spectrum efficiency and increasing supported traffic density in an area (Bottari: [0008]).

9.          Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Merkel in view of Bottari.
            Regarding Claim 23, Merkel discloses the computer readable medium of claim 15, but does not expressly disclose determining whether an SFP+ port is 
             However, Bottari discloses determining whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection (Bottari: [0081] – CPRI interfaces and Ethernet connections include implementations with SFP optical transceivers.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Merkel in view of Bottari to determine whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection for the reasons of augmenting spectrum efficiency and increasing supported traffic density in an area (Bottari: [0008]).

Conclusion
10.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474